Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 1 of 26




                   Exhibit 3
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 2 of 26




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK



IN RE APPLICATION OF VALE S.A.
VALE HOLDINGS B.V. AND VALE    Case: 1:20-mc-00199-JGK-OTW
INTERNATIONAL S.A. FOR AN
ORDER PURSUANT TO 28 U.SC.
§ 1782 TO CONDUCT DISCOVERY
FOR USE IN FOREIGN PROCEEDINGS




    PERFECTUS REAL ESTATE CORPORATION AND TARPLEY
  BELNORD CORPORATION’S RESPONSES AND OBJECTIONS TO
VALE S.A., VALE HOLDINGS B.V., AND VALE INTERNATIONAL S.A.’S
                 SUBPOENA TO RESPONDENTS
 PERFECTUS REAL ESTATE CORP. AND TARPLEY BELNORD CORP.

      Pursuant to Rules 26 and 45 of the Federal Rules of Civil Procedure, Perfectus

Real Estate Corporation and Tarpley Belnord Corporation (“Respondents”), by and

through their undersigned counsel, hereby provide the following Responses and

Objections (“Responses”) to the Schedule to Subpoena to Perfectus Real Estate

Corp. and the Schedule to Subpoena to Tarpley Belnord Corp. (the “Requests,” and

each individual request for production of documents a “Request”) served by Vale

S.A., Vale Holdings B.V., and Vale International S.A. (collectively, “Vale”), dated

July 22, 2020. Respondents reserve their rights to amend, supplement, and modify

these Responses.
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 3 of 26




                            GENERAL OBJECTIONS
      The following General Objections apply collectively and individually to each

Request contained in the Requests, including each and every Instruction, Definition,

and Request therein, and shall have the same force and effect as if set forth in full in

response to each of the Requests. These General Objections shall govern the scope

of any Response made by Respondents to the Requests and are neither waived nor

limited by Respondents’ Responses and Objections to Specific Requests.

      1.     Respondents object to the Requests, individually and cumulatively, and

especially those Requests seeking “all” documents or communications regarding a

topic, without a reasonable nexus to the stated purpose of Vale’s application

pursuant to Section 1782, i.e. “to identify the traceable proceeds of its payment to

BSGR,” on the grounds that they are overly broad and unduly burdensome, vague,

ambiguous, oppressive, or otherwise inconsistent with or exceed the obligations

imposed by the Federal Rules of Civil Procedures and corresponding Local Rules

(the “Rules”). See Vale’s Memorandum of Law in support of Ex Parte Application

for an Order Pursuant to 28 U.S.C. § 1782 to Conduct Discovery for Use in Foreign

Proceedings at 6.

      2.     Respondents object to the Requests to the extent they seek documents

beyond the scope of information requested by Vale’s application pursuant to 28




                                           2
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 4 of 26




U.S.C. § 1782, specifically the request to obtain information regarding the

traceability of the $500 million payment made by Vale to BSGR.

      3.     Respondents object to the Requests to the extent they seek to impose

obligations broader than those required by the Rules, and to the extent that they seek

the production of documents not in the possession, custody, or control of

Respondents.

      4.     Respondents object to the Requests to the extent they seek documents

or information protected from disclosure by confidentiality or nondisclosure

agreements with third parties, until such time as any such third party is provided with

an opportunity to object and be heard.

      5.     Respondents object to the Definitions, Instructions, and Requests to the

extent that they seek information and/or the production of documents protected from

disclosure by the attorney-client privilege, the work product doctrine, the common

interest privilege, or any other privilege or protection. By responding to Requests

or producing documents, Respondents do not waive or intend to waive any

applicable privilege or other protections from disclosure. Unless expressly stated

otherwise, any production of such material is inadvertent and unintentional. Any

inadvertent disclosure of such information or documents shall not be deemed a

waiver of any applicable privilege or protection, and will not waive Respondents’

right to object to the use of any such documents during the litigation. Respondents


                                          3
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 5 of 26




expressly request that Vale and its attorneys immediately return and not make any

use of any inadvertently produced privileged documents. The voluntary production

of privileged or otherwise protected documents will not operate as a waiver of any

privilege or protection as to any other document.

      6.     Respondents’ Responses and Objections are not intended as, and should

not be construed as, an admission of any kind. Responses to all or any part of these

Requests should not be taken as an admission that: (a) Respondents accept or admit

the existence of any facts set forth or assumed by that Request; (b) Respondents have

in their possession, custody, or control any documents responsive to that Request;

or (c) any documents or information responsive to that Request exist.           Any

agreement by Respondents to produce documents, is expressly conditioned upon

Respondents locating such documents during a good-faith search that is not

unreasonably burdensome, and is not a commitment to obtain those documents from

any person or entity. Respondents’ responses to all or any part of any Request are

not intended to be, and shall not be deemed, a waiver by Respondents of all, or any

part of, the General Objections or Specific Objections to that Request.

      7.     Respondents object to the Requests insofar as any Request contains

express or implied assumptions of fact or law.        Respondents’ Responses and

Objections to the Requests are not intended to be, and shall not be construed as, an

agreement or concurrence by Respondents with Vale’s characterization of any facts,


                                         4
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 6 of 26




circumstances, and/or legal obligations, or with Vale’s Instructions and Definitions

as set forth in the Requests. Respondents reserve the right to contest any such

characterization, instruction, or definition.

      8.     The following Responses and Objections are based upon information

known at this time and are made without prejudice to Respondents’ rights to

supplement or otherwise amend these responses, or to produce evidence based upon

subsequently discovered information.

      9.     Respondents continue to investigate this matter and reserve the right to

supplement, revise, or modify their responses or to produce additional documents

based upon any subsequently discovered information.

      10.    To the extent not expressly set forth below, these General Objections

and limitations are specifically incorporated into Respondents’ Specific Objections

and Responses to each individual Request.

      11.    Any production made pursuant to the Requests shall be made subject to

a Protective Order governing access to and use of produced information, to be agreed

upon by the parties and entered by the Court.

      12.    Respondents make these Objections and Responses without in any way

waiving or intending to waive, and to the contrary, preserving and intending to

preserve:

             A.     The right to seek relief pursuant to the Rules;


                                           5
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 7 of 26




             B.    The right to object on any ground to the use of any documents or

      information produced hereunder, or the subject matter thereof; and

             C.    The right to object to any Request or parts thereof even after a

      response or partial response is provided.

           OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

      The following Objections to Definitions and Instructions apply collectively

and individually to each Request contained in Vale’s Requests, including each and

every Instruction, Definition, and Request therein. Each Objection shall have the

same force and effect as if set forth in full in Respondents’ Responses and Objections

to each individual Request. These Objections to Definitions and Instructions govern

the scope of any Response made by Respondents to the Requests and are neither

waived nor limited by Respondents’ Responses and Objections to Specific Requests,

including an agreement to produce documents in response to a particular Request.

      1.     Respondents object to the Definitions as overly broad and unduly

burdensome to the extent they seek the production of documents beyond the § 1782

application’s stated purpose of “identify[ing] the traceable proceeds of [Vale’s]

payment to BSGR.” See Vale’s Memorandum of Law at 6. Respondents will

construe the definition of the term “any and all” to include only documents within

their possession, custody, or control that are reasonably calculated to identify

documents reflecting cash or other assets Respondents received from any BSG


                                          6
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 8 of 26




Entity (as defined below), beginning in 2010.

      2.     Respondents object to the definition of the term “affiliate” as overbroad

and unduly burdensome to the extent that it requires Respondents to provide

documents from individuals or entities that are not party to this § 1782 proceeding,

and requires Respondents to produce documents that are not within their possession,

custody, or control.

      3.     Respondents object to the definition of the terms “associate,”

“associated,” and “association” as overbroad and unduly burdensome, as they seek

to require Respondents to provide documents from individuals or entities that are

not party to this § 1782 proceeding, and require Respondents to produce documents

that are not within their possession, custody or control. For example, Vale’s

definition of “associate” would require Respondents to produce documents within

their possession, custody, or control that solely relate to creditors, debtors,

customers, suppliers, and other entities that are in no way legally related to

Respondents or the BSG Entities, and who have no bearing on the facts and issues

in this matter.

      4.     Respondents object to the definition of the terms “Balda Foundation,”

and “Balda” as overbroad and unduly burdensome, to the extent they require

Respondents to produce documents relating to individuals who were acting other

than on behalf of Balda Foundation, including in their private, individual capacities,


                                          7
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 9 of 26




including their personal communications, payments to and from them, interests that

they held, and financial statements referencing them. Respondents additionally

object to the inclusion of “persons acting or purporting to act for or on its behalf,

whether or not authorized to do so” in the definition as overly broad and unduly

burdensome because it includes individuals whose actions cannot be imputed to the

Balda Foundation. Finally, this response is not intended as, and should not be

construed as, an admission of any kind that the individuals and entities listed in the

definition did in fact act on behalf of Balda Foundation.

      5.     Respondents object to the definition of the term “BSGR” as overbroad

and unduly burdensome, to the extent it requires Respondents to produce documents

relating to individuals who were acting other than on behalf of BSGR, including in

their private, individual capacities, including their personal communications,

payments to and from them, interests that they held, and financial statements

referencing them. Respondents additionally object to the inclusion of “persons

acting or purporting to act for or on its behalf, whether or not authorized to do so”

in the definition as overly broad and unduly burdensome because it includes

individuals whose actions cannot be imputed to BSGR. Finally, this response is not

intended as, and should not be construed as, an admission of any kind that the entities

identified in Exhibit B of the Verified Chapter 15 Petition did in fact act on behalf

of BSGR.


                                          8
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 10 of 26




      6.     Respondents object to the definition of the term “BSGCM” as

overbroad and unduly burdensome, to the extent it requires Respondents to produce

documents relating to individuals who were acting other than on behalf of BSGCM,

including in their private, individual capacities, including their personal

communications, payments to and from them, interests that they held, and financial

statements referencing them. Respondents additionally object to the inclusion of

“persons acting or purporting to act for or on its behalf, whether or not authorized to

do so” in the definition as overly broad and unduly burdensome because it includes

individuals whose actions cannot be imputed to BSGCM. Finally, this response is

not intended as, and should not be construed as, an admission of any kind that the

individuals and entities listed in the definition did in fact act on behalf of BSGCM.

      7.     Respondents object to the definition of the term “BSG Entities” as

vague, overbroad, and unduly burdensome because it includes “any other entity in

which Steinmetz is known, believed, or suspected to have any interest.” Vale’s

definition does not indicate in which entity or in whom, it knows, believes, or

suspects Mr. Steinmetz has an interest. Furthermore, Vale’s belief or suspicion as

to whether Mr. Steinmetz has an interest in an entity is wholly irrelevant to the

question of whether Mr. Steinmetz in fact has an interest in such entity. Respondents

will construe the definition of the term “BSG Entities” to mean the Balda

Foundation, BSGR, BSGCM, BSG RE, Nysco Management Corp., Onyx Financial


                                          9
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 11 of 26




Advisors, Vessna Foundation, and Mr. Steinmetz’s relatives.

      8.     Respondents object to the definition of the term “BSG RE” as

overbroad and unduly burdensome, to the extent it requires Respondents to produce

documents relating to individuals who were acting other than on behalf of BSG RE,

including in their private, individual capacities, including their personal

communications, payments to and from them, interests that they held, and financial

statements referencing them. Respondents additionally object to the inclusion of

“persons acting or purporting to act for or on its behalf, whether or not authorized to

do so” in the definition as overly broad and unduly burdensome because it includes

individuals whose actions cannot be imputed to BSG RE. Finally, this response is

not intended as, and should not be construed as, an admission of any kind that the

entities listed in the definition did in fact act on behalf of BSG RE.

      9.     Respondents object to the definition of the term “HFZ” as overbroad

and unduly burdensome, to the extent it requires Respondents to produce documents

relating to individuals who were acting other than on behalf of HFZ, including in

their private, individual capacities, including their personal communications,

payments to and from them, interests that they held, and financial statements

referencing them. Respondents additionally object to the inclusion of “persons

acting or purporting to act for or on its behalf, whether or not authorized to do so”

in the definition as overly broad and unduly burdensome because it includes


                                          10
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 12 of 26




individuals whose actions cannot be imputed to HFZ. Finally, this response is not

intended as, and should not be construed as, an admission of any kind that the

individuals and entities listed in the definition did in fact act on behalf of HFZ.

      10.    Respondents object to Vale’s inclusion of “material interests” in the

definition of the term “Interest” as vague and redundant. Respondents further object

to the inclusion of “licenses and concessions” in the definition as overbroad and

unduly burdensome.

      11.    Respondents object to the definition of the term “Invel” as overbroad

and unduly burdensome, to the extent it requires Respondents to produce documents

relating to individuals who were acting other than on behalf of Invel, including in

their private, individual capacities, including their personal communications,

payments to and from them, interests that they held, and financial statements

referencing them. Respondents additionally object to the inclusion of “persons

acting or purporting to act for or on its behalf, whether or not authorized to do so”

in the definition as overly broad and unduly burdensome because it includes

individuals whose actions cannot be imputed to Invel. Finally, this response is not

intended as, and should not be construed as, an admission of any kind that the

individuals listed in the definition did in fact act on behalf of Invel.

      12.    Respondents object to the definition of the terms “Nysco Management

Corp.,” or “Nysco” as overbroad and unduly burdensome, to the extent it requires


                                           11
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 13 of 26




Respondents to produce documents relating to individuals who were acting other

than on behalf of Nysco, including in their private, individual capacities, including

their personal communications, payments to and from them, interests that they held,

and financial statements referencing them. Respondents additionally object to the

inclusion of “persons acting or purporting to act for or on its behalf, whether or not

authorized to do so” in the definition as overly broad and unduly burdensome

because it includes individuals whose actions cannot be imputed to Nysco.

      13.    Respondents object to the definition of the term “Onyx Financial

Advisors” as overbroad and unduly burdensome, to the extent it requires

Respondents to produce documents relating to individuals who were acting other

than on behalf of Onyx Financial Advisors, including in their private, individual

capacities, including their personal communications, payments to and from them,

interests that they held, and financial statements referencing them. Respondents

additionally object to the inclusion of “persons acting or purporting to act for or on

its behalf, whether or not authorized to do so” in the definition as overly broad and

unduly burdensome because it includes individuals whose actions cannot be imputed

to Onyx Financial Advisors. Finally, this response is not intended as, and should

not be construed as, an admission of any kind that the individuals listed in the




                                         12
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 14 of 26




definition did in fact act on behalf of Onyx Financial Advisors.

      14.    Respondents object to the definition of the term “Steinmetz’s

Associates” as overbroad and unduly burdensome, to the extent it requires

Respondents to produce documents relating to individuals who were acting other

than on behalf of Benjamin Steinmetz or any BSG Entity, including in their private,

individual capacities, including their personal communications, payments to and

from them, interests that they held, and financial statements referencing them.

Respondents additionally object to the inclusion of “persons acting or purporting to

act for or on his behalf, or on behalf of any BSG Entity, whether or not authorized

to do so” in the definition as overly broad and unduly burdensome because it

includes individuals whose actions cannot be imputed to Mr. Steinmetz or to any

BSG Entity. Finally, this response is not intended as, and should not be construed

as, an admission of any kind that the individuals and entities listed in the definition

did in fact act on behalf of Mr. Steinmetz or any BSG Entity.

      15.    Respondents object to the definition of the term “Vessna Foundation,”

or “Vessna” as overbroad and unduly burdensome, to the extent it requires

Respondents to produce documents relating to individuals who were acting other

than on behalf of Vessna, including in their private, individual capacities, including

their personal communications, payments to and from them, interests that they held,

and financial statements referencing them. Respondents additionally object to the


                                          13
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 15 of 26




inclusion of “persons acting or purporting to act for or on its behalf, whether or not

authorized to do so” in the definition as overly broad and unduly burdensome

because it includes individuals whose actions cannot be imputed to Vessna

Foundation.

      16.     Respondents object to the definition of the terms “You,” or “Your,” as

overbroad and unduly burdensome, as well as calling for the production of

documents beyond the possession, custody, and control of Respondents to the extent

that it includes individuals or entities other than Respondents or any subsidiary

controlled by Respondents and any director, officer, employee acting on behalf of

Respondents or any subsidiary controlled by Respondents. Respondents further

object to the definitions to the extent they require Respondents to produce documents

relating to individuals who were acting other than on behalf of Respondents or any

subsidiary controlled by Respondents.      Respondents additionally object to the

inclusion of “persons acting or purporting to act for or on its behalf, whether or not

authorized to do so” in the definition as overly broad and unduly burdensome

because it includes individuals whose actions cannot be imputed to the Respondents

or any subsidiary thereof. This response is not intended as, and should not be




                                         14
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 16 of 26




construed as, an admission of any kind that the individuals and entities listed in the

definition did in fact act on behalf of Respondents.

      17.    Respondents object to Instruction No. 5 to the extent it seeks to impose

any obligation on Respondents outside of the scope of the Rules. Respondents will

construe the terms possession, custody, and control in conformance with governing

law and their obligations under the Rules.

      18.    Respondents object to Instruction No. 8 to the extent it seeks to impose

any obligation on Respondents outside of the scope of the Rules. Respondents will

construe the phrase “copies of each document” in conformance with governing law

and their obligations under the Rules.

      19.    Respondents object to Instruction No. 11 to the extent it seeks to impose

burdens beyond those required by the Rules. Respondents will provide a privilege

log that conforms with the Rules and the Local Rules of the Southern District of

New York.

      20.    Respondents object to Instruction No. 13, as it purports to require

Respondents to conduct an investigation into documents that are not within their

possession, custody, or control. As required by the Rules, Respondents will conduct




                                         15
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 17 of 26




a reasonable search for documents responsive to properly directed Requests, and

provide Vale with the responsive, non-privileged results of those searches.

      21.    Respondents object to Instruction No. 15, as it purports to require

Respondents to produce non-responsive documents. As required by the Rules,

Respondents will conduct a reasonable search for documents responsive to properly

directed Requests, and provide Vale with the responsive, non-privileged results of

those searches.

                  SPECIFIC OBJECTIONS AND RESPONSES

      Subject to the foregoing General Objections and the Objections to Definitions

and Instructions, and without waiving and expressly preserving all such objections,

Respondents respond to Vale’s individually numbered Requests as follows. Counsel

for Respondents is willing to meet and confer with Vale’s counsel in order to try to

mutually resolve the objections set forth herein.

REQUEST NO. 1: Any and all documents concerning agreements between You,
BSG Entities, and HFZ between January 1, 2010 and today.

RESPONSE TO REQUEST NO. 1: Respondents object to the Request as

overbroad and unduly burdensome to the extent it seeks documents or

communications unrelated to the stated purpose for Vale’s discovery request,

namely obtaining information regarding the traceability of a $500 million payment

made by Vale to BSGR. Respondents further object to the Request as overbroad

and outside of the scope of discovery permitted under the 28 U.S.C. § 1782 Order to

                                         16
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 18 of 26




the extent it seeks information related to HFZ. Subject to the foregoing General and

Specific Objections, Respondents will produce responsive, non-privileged

agreements and contracts, if any, between Respondents and BSG Entities.

REQUEST NO. 2: Any and all documents concerning any joint venture between
HFZ and BSG RE between January 1, 2010 and today.

RESPONSE TO REQUEST NO. 2: Respondents object to the Request as

irrelevant, overbroad, and unduly burdensome to the extent it seeks documents or

communications unrelated to the stated purpose for Vale’s discovery request,

namely obtaining information regarding the traceability of a $500 million payment

made by Vale to BSGR. Respondents further object to the undue burden imposed

on them by having to search for and identify documents regarding contracts entirely

between other entities that have no bearing on the limited purpose for which

discovery was sought in Vale’s application. Finally, Respondents object to the

Request on the grounds that it seeks documents entirely unrelated to Respondents or

their operations, and which should be sought from the entities involved in any such

joint venture. Based on the foregoing General and Specific Objections, Respondents

will not produce documents in response to this Request.

REQUEST NO. 3: Any and all communications and any documents concerning any
communications between You and BSG Entities.

RESPONSE TO REQUEST NO. 3: Respondents object to the Request as

overbroad and unduly burdensome to the extent it seeks documents or


                                        17
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 19 of 26




communications unrelated to the stated purpose for Vale’s discovery request,

namely obtaining information regarding the traceability of a $500 million payment

made by Vale to BSGR. Respondents further object to the phrase “documents

concerning any communication” as vague and overbroad. Subject to the foregoing

General and Specific Objections, Respondents will produce responsive, non-

privileged communications between Respondents and BSG Entities reflecting

payments or transfers of assets from the latter to the former, beginning in 2010.

REQUEST NO. 4: Any and all documents concerning direct or indirect payments
and transfers of assets and/or funds between You, BSG Entities, and HFZ between
January 1, 2010 and today.

RESPONSE TO REQUEST NO. 4:                    Respondents object to the Request as

overbroad and unduly burdensome to the extent it seeks documents unrelated to the

stated purpose for Vale’s discovery request, namely obtaining information regarding

the traceability of a $500 million payment made by Vale to BSGR. The stated

purpose cannot be reasonably viewed as requiring the production of every

communication or payment, regardless of relevance to the purpose of which

discovery has been sought and approved. Further, all payments and transfers of

assets or funds between Respondents and HFZ are irrelevant to the stated purpose.

Subject to the foregoing General and Specific Objections, Respondents will produce

responsive, non-privileged documents reflecting payments or transfers of assets

from BSG Entities to Respondents, beginning in 2010.


                                         18
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 20 of 26




REQUEST NO. 5: Any and all documents concerning any interests currently or
formerly held by BSG Entities in You or HFZ, or in any asset or property in which
You or HFZ currently hold or formerly held an interest, including but not limited to
the Subject Properties, between January 1, 2010 and today.

RESPONSE TO REQUEST NO. 5: Respondents object to the Request as

irrelevant, overbroad, and unduly burdensome to the extent it seeks documents

unrelated to the stated purpose for Vale’s discovery request, namely obtaining

information regarding the traceability of a $500 million payment made by Vale to

BSGR. Moreover, Respondents object to the Request on the grounds that it seeks

documents entirely unrelated to Respondents or their operations, and which can be

properly obtained from the entities involved in the relevant transaction. Finally,

Respondents object to the Request as overbroad and unduly burdensome to the

extent that it requires Respondents to produce documents regarding properties in

which Respondents do not have an interest. Subject to the foregoing General and

Specific Objections, Respondents will produce responsive, non-privileged

documents reflecting interests held by BSG Entities in Respondents or in

Respondents’ assets, beginning in 2010.

REQUEST NO. 6: Any and all board meeting minutes concerning any BSG Entities
dated between January 1, 2010 and today.

RESPONSE TO REQUEST NO. 6: Respondents object to the Request as vague

and ambiguous, as the term “board meeting minutes concerning any BSG entities”

is confusing and does not clearly state the topics for which discovery is sought.


                                          19
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 21 of 26




Respondents further object to the Request as overbroad and unduly burdensome to

the extent it seeks documents unrelated to the stated purpose for Vale’s discovery

request, namely obtaining information regarding the traceability of a $500 million

payment made by Vale to BSGR. Respondents also object to the Request as vague

and ambiguous, as the phrase “concerning any BSG Entities” is confusing and does

not reasonably seek discovery relevant to the issues for which the Court has granted

Vale permission to seek discovery. Subject to the foregoing General and Specific

Objections, Respondents will produce responsive, non-privileged board meeting

minutes that reflect the transfer of funds or assets to Respondents from the BSG

Entities, beginning in 2010.

REQUEST NO. 7: Any and all financial statements that reference any BSG Entities
or reference or reflect any equity or debt interest of any BSG Entities dated between
January 1, 2010 and today.

RESPONSE TO REQUEST NO. 7:                    Respondents object to the Request as

overbroad and unduly burdensome to the extent it seeks documents unrelated to the

stated purpose for Vale’s discovery request, namely obtaining information regarding

the traceability of a $500 million payment made by Vale to BSGR. Respondents

further object to the phrase “financial statements” as vague and overbroad. Subject

to the foregoing General and Specific Objections, Respondents will produce portions

of their responsive, non-privileged financial statements reflecting any debt or equity

interest held by any BSG Entities in Respondents or any of Respondents’ assets,


                                         20
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 22 of 26




beginning in 2010.

REQUEST NO. 8: Any and all corporate organizational charts dated between
January 1, 2010 and today.

RESPONSE TO REQUEST NO. 8: Respondents object to the Request as

overbroad, irrelevant, and unduly burdensome to the extent it seeks documents

unrelated to the stated purpose for Vale’s discovery request, namely obtaining

information regarding the traceability of a $500 million payment made by Vale to

BSGR. Respondents further object to the Request as overbroad, vague, and unduly

burdensome because the Request asks for “all corporate organizational charts” and

does not provide any guidance as to which organizational charts are responsive to

its request. Subject to the foregoing General and Specific Objections, Respondents

will produce non-privileged organizational charts that reflect Respondents’

organizational structure or hierarchy.

REQUEST NO. 9: Any and all documents concerning BSG Entities as direct and
indirect investors, shareholders, and lenders in each of the Subject Properties
between January 1, 2010 and today.

RESPONSE TO REQUEST NO. 9: Respondents object to the Request as

overbroad and unduly burdensome to the extent it seeks documents unrelated to the

stated purpose for Vale’s discovery request, namely obtaining information regarding

the traceability of a $500 million payment made by Vale to BSGR. Respondents

further object to the Request as overbroad and unduly burdensome to the extent that


                                         21
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 23 of 26




it requires Respondents to produce documents regarding properties in which

Respondents do not have an interest. Subject to the foregoing General and Specific

Objections, Respondents will produce responsive, non-privileged documents that

reflect the BSG Entities’ investment in, ownership of, or loans to the Subject

Properties.

REQUEST NO. 10: Any and all documents describing the present beneficial
ownership, including all direct and indirect investors, shareholders, and lenders, in
each of the Subject Properties.

RESPONSE TO REQUEST NO. 10: Respondents object to the Request as

overbroad and unduly burdensome to the extent it seeks documents unrelated to the

stated purpose for Vale’s discovery request, namely obtaining information regarding

the traceability of a $500 million payment made by Vale to BSGR. Information

regarding the direct and indirect investors, shareholders, and lenders of the Subject

Properties is irrelevant to the purpose of Vale’s subpoena under 28 U.S.C. § 1782

and outside the scope of the Rules. Respondents further object to the Request as

overbroad and unduly burdensome to the extent that it requires Respondents to

produce documents regarding properties in which Respondents do not have an

interest. Subject to the foregoing General and Specific Objections, Respondents will

produce responsive, non-privileged documents that reflect the present beneficial

ownership, if any, of the BSG Entities in the Subject Properties.

REQUEST NO. 11: Any and all documents concerning any of the BSG Entities’
direct or indirect, prospective, actual or beneficial interests in and/or affiliations with

                                            22
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 24 of 26




the Subject Properties between January 1, 2010 and today.

RESPONSE TO REQUEST NO. 11: Respondents object to the Request as

overbroad and unduly burdensome to the extent it seeks documents unrelated to the

stated purpose for Vale’s discovery request, namely obtaining information regarding

the traceability of a $500 million payment made by Vale to BSGR. Respondents

further object to the Request as overbroad and unduly burdensome to the extent that

it requires Respondents to produce documents regarding properties in which

Respondents do not have an interest. Subject to the foregoing General and Specific

Objections, Respondents will produce responsive, non-privileged documents that

reflect the BSG Entities’ actual or beneficial interests, if any, in the Subject

Properties.

REQUEST NO. 12: With respect to any Subject Properties in which any BSG
Entities have any debt or equity interest, any and all documents submitted to any
government agency or entity, including but not limited to any tax documents,
property filings, and any EB-5 documents and communications with CMB regional
centers.

RESPONSE TO REQUEST NO. 12: Respondents object to the Request as

overbroad, irrelevant, and unduly burdensome to the extent it seeks documents

unrelated to the stated purpose for Vale’s discovery request, namely obtaining

information regarding the traceability of a $500 million payment made by Vale to

BSGR.     Respondents further object to the Request as overbroad and unduly

burdensome to the extent that it requires Respondents to produce documents


                                        23
   Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 25 of 26




regarding properties in which Respondents do not have an interest. Based on the

foregoing General and Specific Objections, Respondents will not produce

documents in response to this Request.

REQUEST NO. 13: Any and all documents concerning the acknowledgment or
denial of any relationship between You, BSG Entities, and HFZ.

RESPONSE TO REQUEST NO. 13: Respondents object to the Request as

overbroad, irrelevant, and unduly burdensome to the extent it seeks documents

unrelated to the stated purpose for Vale’s discovery request, namely obtaining

information regarding the traceability of a $500 million payment made by Vale to

BSGR. Respondents further object to the Request as overbroad and outside of the

scope of discovery permitted under the 28 U.S.C. § 1782 Order to the extent it seeks

information related to HFZ.     Respondents further object to the undue burden

imposed on them by having to search for and identify documents from HFZ that

have no bearing on the limited purpose for which discovery was sought in Vale’s

application. Based on the foregoing General and Specific Objections, Respondents

will not produce documents in response to this Request.

REQUEST NO. 14: Any and all documents concerning any due diligence, KYC,
identity verification, and/or compliance documentation of BSG Entities provided
with respect to any investment, interest, financing, or shareholding of the Subject
Properties.

RESPONSE TO REQUEST NO. 14: Respondents object to the Request as

overbroad, irrelevant, and unduly burdensome to the extent it seeks documents


                                         24
  Case 1:20-mc-00199-JGK-OTW Document 66-3 Filed 09/17/20 Page 26 of 26




unrelated to the stated purpose for Vale’s discovery request, namely obtaining

information regarding the traceability of a $500 million payment made by Vale to

BSGR.    Respondents further object to the Request as overbroad and unduly

burdensome to the extent that it requires Respondents to produce documents

regarding properties in which Respondents do not have an interest. Based on the

foregoing General and Specific Objections, Respondents will not produce

documents in response to this Request.




Dated: August 12, 2020                        /s/ Robert J. Cleary
                                              Robert J. Cleary
                                              William C. Komaroff
                                              Seth D. Fiur
                                              PROSKAUER ROSE LLP
                                              Eleven Times Square
                                              New York, New York 10036
                                              (212) 969-3000
                                              rjcleary@proskauer.com
                                              wkomaroff@proskauer.com
                                              sfiur@proskauer.com

                                              Attorneys for Perfectus Real Estate
                                              Corporation and Tarpley Belnord
                                              Corporation




                                         25
